360 S.W.3d 834 (2011)
STATE of Missouri, Respondent,
v.
Rodney L. FOSTER, Defendant/Appellant.
No. ED 95394.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 7, 2012.
Application for Transfer Denied April 3, 2012.
Gwenda Renee Robinson, Missouri Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., MARY K. HOFF, J., and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Rodney L. Foster (Defendant) appeals from the judgment upon his conviction by a jury for one count of first-degree robbery, in violation of Section 569.020, RSMo 2000,[1] two counts of armed criminal action, in violation of Section 571.015, and one count of first-degree assault, in violation of Section 565.050.[2] The trial court sentenced Defendant as a prior and persistent offender to four terms of twenty-eight years' imprisonment, all to be served concurrently with each other. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.
[2]  Defendant was found not guilty of one count of second-degree assault. Section 565.060.